DETAILED ACTION
Claims 2-21 are pending. Claim 1 is canceled. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,771,448. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the application are anticipated by the claims of the patent.
Claims 2, 10-11 & 19 of the instant application are mapped to claims 1, & 9-10 of the patent. Claims 3 & 13 of the instant application are mapped to claim 2 of the patent. Claim 4 of the patent is mapped to claim 3 of the patent. Claims 5 & 14 of the instant application are mapped to claim 4 of the patent. Claims 6, 15 & 21 of the instant application are mapped to claim 5 of the patent. Claims 7-8 & 16-17 of the instant application are mapped to claims 1 & 6-7 of the patent. Claims 9 & 18 of instant application are mapped to claim 8 of the patent. Claims 12 & 20 of the instant application are mapped to claim 11 of the patent. 
Instant Application No. 17/012,886
US Patent No. 10,771,448
2. (New) A method comprising:
1. A method comprising:
receiving, by a security manager core of an integrated circuit, feature update information, the feature update information comprising a command that, when executed by the security manager core, enables the security manager core to update a functionality of a hardware feature of the integrated circuit to be at least one of locked, unlocked, or modified, wherein the command is associated with an encrypted payload;
 receiving, by a security manager core of an integrated circuit, a digitally signed message comprising a signature and feature update information, the feature update information comprising a command that, when executed by the security manager core; enables the security manager core to update a functionality of a hardware feature of the integrated circuit to be at least one of locked, unlocked, or modified; obtaining, by the security manager core, a secret key from a secure memory of the integrated circuit; verifying, by the security manager core, the signature of the digitally signed message using the secret key; and executing, by the security manager core, the command to update the functionality of the hardware feature when the signature is verified, wherein the executing the command comprises: sending, by the security manager core, a first signal to the hardware feature to lock the functionality of the hardware feature when the feature update information specifies the functionality is to be locked; sending, by the security manager core, a second signal to the hardware feature to unlock the functionality of the hardware feature when the feature update information specifies the functionality is to be unlocked; or sending, by the security manager core, a third signal to the hardware feature to modify the functionality of the hardware feature when the feature update information specifies the functionality is to be modified, wherein the command is associated with an encrypted payload;
and executing, by the security manager core, the command to update the functionality of the hardware feature, wherein the executing the command comprises: deriving, by the security manager core, a mixed key using a base key accessible to the security manager core;
 deriving, by the security manager core, a mixed key using a base key accessible to the security manager core;
deriving, by the security manager core, a transport key using the mixed key;
deriving, by the security manager core, a transport key using the mixed key;
decrypting, by the security manager core, the encrypted payload using the transport key to obtain a decrypted payload;
decrypting, by the security manager core, the encrypted payload using the transport key to obtain a decrypted payload;
and delivering, by the security manager core, the decrypted payload to the hardware feature.
 and delivering, by the security manager core, the decrypted payload to the hardware feature.


Allowable Subject Matter
Claims 2-21 would be allowable if the rejection under Double Patenting, set forth in this Office action is overcome.
Examiner’s Statement of Reasons of Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  After a fully conducted search and consideration, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Zhang et al. (US Pub No. 2009/0249080) discloses authenticating a programmable hardware device, such as a programmable hardware chip, and a command received by the programmable hardware device. A secure processor or other trusted source authenticates the programmable hardware chip by verifying, with the secure processor's own verification key, a random number sent to the programmable hardware chip and encrypted using a verification key embedded within the programmable hardware chip, since the nature of the encryption is such that only the original logic function that includes the verification key can encrypt the data correctly. A command received by the programmable hardware chip is authenticated by verifying that a command authentication token received by the programmable hardware chip is generated using the correct command authentication key and consequently verifying that the command is received from the secure processor, as only the party who has the command authentication key can encrypt the data correctly. (Zhang, Abstract), Roy et al. (US Pub No. 2010/0284539) discloses  reducing the likelihood of piracy of integrated circuit design using combinational circuit locking system and activation protocol based on public-key cryptography. Every integrated circuit is to be activated with an external key, which can only be generated by an authenticator, such as the circuit designer. During circuit design, register transfer level (RTL) descriptions of the IC design are embedded with combinational logic based on a master key applied by the authenticator. That combinational logic renders at least one module of the RTL description locked, i.e., encrypted. The completed circuit design from the authenticator is sent to a fabrication lab with the combinational locked modules. After fabrication, the circuit can only be activated when the authenticator sends an appropriate key that is used by the circuit to unlock the locked portions and thereby activate the circuit. (Roy, Abstract), Oya et al. (US Patent No. 10,375,433) discloses audiovisual access criterion updating method, for updating an audiovisual access criterion in an audiovisual access criterion managing device, the audiovisual access criterion managing device managing the audiovisual access criterion of a content signal, the audiovisual access criterion updating method includes: a step of receiving update information descriptive of update content of the audiovisual access criterion and identification information of the audiovisual access criterion managing device by an updating code generating system; a step of generating an updating code by the updating code generating system according to the update information and the identification information; a step of receiving the updating code by the audiovisual access criterion managing device; and a step of updating the audiovisual access criterion by the audiovisual access criterion managing device according to the updating code. (Oya, Abstract), and Beitel et al. (US Pub No. 2014/0359755) discloses a computing device receives a feature name or key name for an integrated circuit comprising a security manager core and an additional component. At least one of a) the additional component is associated with the key name or b) a feature provided by the additional component is associated with the feature name. The computing device receives a specified number of bits associated with the feature name or the key name, and maps the feature name to a feature address space or the key name to a key interface of the security manager core based at on the specified number of bits. The computing device generates at least one hardware description logic (HDL) module based on the mapping, wherein the at least one HDL module is usable to configure the security manager core for delivery of payloads associated with the feature name or the key name to the additional component. (Beitel, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “ receiving, by a security manager core of an integrated circuit, feature update information, the feature update information comprising a command that, when executed by the security manager core, enables the security manager core to update a functionality of a hardware feature of the integrated circuit to be at least one of locked, unlocked, or modified, wherein the command is associated with an encrypted payload; and executing, by the security manager core, the command to update the functionality of the hardware feature, wherein the executing the command comprises: deriving, by the security manager core, a mixed key using a base key accessible to the security manager core; deriving, by the security manager core, a transport key using the mixed key; decrypting, by the security manager core, the encrypted payload using the transport key to obtain a decrypted payload; and delivering, by the security manager core, the decrypted payload to the hardware feature” (as recited in claims 2, 10 & 19). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437